In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   (Filed: August 5, 2016)

* * * * * * * * * * * * * *                    *       UNPUBLISHED
SCOTT MARSHALL and AMY                         *
MARSHALL, as Parents of H.M.,                  *
                                               *
                                               *       No. 15-1497V
               Petitioners,                    *
v.                                             *       Chief Special Master Dorsey
                                               *
SECRETARY OF HEALTH                            *       Human Papilloma Virus (“HPV”);
AND HUMAN SERVICES,                            *       Hepatitis A; Meningococcal; Tdap;
                                                      Optic Neuritis; Joint Stipulation on
               Respondent.                     *       Damages.
                                               *
* * * * * * * * * * * * * * *
Mark L. Kreueger, Krueger & Hernandez, S.C., Baraboo, WI, for petitioners.
Darryl Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                            DECISION1

       On December 11, 2015, Scott and Amy Marshall (“petitioners”) filed a petition for
compensation under the National Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et seq.
(2012) (“Vaccine Act”),2 on behalf of H.M., their minor child. Petitioners alleged that H.M.
developed optic neuritis as a result of receiving the HPV, Hepatitis A, Meningococcal, and Tdap
vaccinations on June 4, 2014. Petition at 1.




1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                   1
       On August 5, 2016, the parties filed a stipulation in which they stated that a decision
should be entered awarding compensation. Respondent denies that the HPV, Hepatitis A,
Meningococcal, and Tdap vaccinations caused H.M.’s optic neuritis or any other injury.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioners shall receive the following compensation:

        A lump sum in the amount of $206,731.81 in the form of a check payable to
petitioners, Scott and Amy Marshall, as guardians of H.M.’s estate.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation dated August 5, 2016 (ECF No. 21) at ¶ 8.

      The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                                     s/Nora Beth Dorsey
                                                     Nora Beth Dorsey
                                                     Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2
Case 1:15-vv-01497-UNJ Document 21 Filed 08/05/16 Page 1 of 6
Case 1:15-vv-01497-UNJ Document 21 Filed 08/05/16 Page 2 of 6
Case 1:15-vv-01497-UNJ Document 21 Filed 08/05/16 Page 3 of 6
Case 1:15-vv-01497-UNJ Document 21 Filed 08/05/16 Page 4 of 6
Case 1:15-vv-01497-UNJ Document 21 Filed 08/05/16 Page 5 of 6
Case 1:15-vv-01497-UNJ Document 21 Filed 08/05/16 Page 6 of 6